Title: To Alexander Hamilton from John Nicholson, 1 June 1793
From: Nicholson, John
To: Hamilton, Alexander



Comptroller General’s Office [Philadelphia] June 1st. 1793
Sir

A suit hath been commenced against me in the Supreme Court for recovery to the State of the Amount of New Loans subscribed to the United States whether by myself or others. In this Cause the Attorney General of the United States with other Able Counsel are engaged in my defence the decision therein will determine also the question as to their assumability in the Loan of the United States for State debts. There are sundry Laws which have not come before you which I have no doubt would induce your determination in the Affirmative but as in this way the question will have all the advantage of legal discussion on both sides and Judicial determination, I would wish your postponment of the decision thereon until after that hath taken place. As this debt is not like other assumed debts chargeable to the State unless a Credit be also given for a like amount of Principal and Interest respectively which the Act of Congress requires to be surrendered therefor, no injury can arise from the postponement on this part of the Subscription made with Mr. Smith. However if you should determine to decide previously I wish an Opportunity of laying before you Laws, Sections of Laws of Pennsylvania posterior to March 1789—which abundantly prove their assumability.
I am with very great Respect, &c

J N
The Honble A. Hamilton Esqr.Secretary of the Treasury U states

 